Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Non-elected claims 17-20 have been canceled.

The following is an examiner’s statement of reasons for allowance: The claims are allowable for the reasons of record. While the terminal disclaimer for co-pending application 16/253973, filed July 5, 2022, was disapproved, the terminal disclaimer is not required for the claims as amended and the co-pending application has been abandoned.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778